Citation Nr: 0639933	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from March 
1968 to January 1971, appealed that decision to BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board remanded the case for further development in 
February 2005 and January 2006.  Subsequent to the completion 
of this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Right ear hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  Preexisting left ear hearing loss did not worsen during 
service.

4.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for a bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claims, a letter 
dated in May 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The May 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded VA examinations in July 2003 and May 2005 in 
connection with his claims.  In addition, the RO obtained an 
addendum audiological opinion from the May 2005 VA examiner 
in February 2006.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

B.  The Law 

The appellant contends he is entitled to service connection 
for bilateral hearing loss and tinnitus he believes 
manifested as a result of noise exposure in service. See May 
2003 statement in support of claim.  Specifically, he reports 
that he acted as a crew chief/door gunner on a very noisy 
UH1H helicopter in service; and that he fired thousands of 
rounds of ammunition rounds during that period of time which 
affected his hearing. July 2003 VA examination report, pgs. 
1-2.  While viewing the evidence in the light most favorable 
to the appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In regards to preexisting injuries and diseases, the Board 
observes that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 
38 C.F.R. § 3.306(b).  Furthermore, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled into service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  

C.  Service connection for bilateral hearing loss 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to a July 2003 VA audiological 
examination report, the appellant experiences a puretone 
decibel loss of 50 at the 4000-Hertz range for the right ear 
and a puretone decibel loss of 45 at the 4000-Hertz range of 
the left ear.  He has been diagnosed with a moderate high 
frequency sensorineural hearing loss at the 4000-Hertz range 
with excellent speech recognition scores of 92 percent for 
both ears. See July 2003 VA examination report.  This 
evidence fulfills the requirements of the first element of 
the service connection test.  However, the Board finds that 
preponderance of the evidence is against the appellant's 
claim that his impaired hearing is a result of his 
experiences in service.

	1.  Right ear hearing loss 

In this regard, the Board observes that the appellant's 
January 1968 pre-induction service examination reported no 
complaints, treatment or diagnosis of hearing loss related to 
the appellant's right ear.  The appellant's audiological 
examination of the right ear at that time reflected normal 
hearing.  Specifically, the examination reported the 
following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15
10
10
15

Thereafter, in January 1970, the appellant underwent a flight 
physical examination which included a service audiogram.  
This audiogram reflected the following puretone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
0
10

However, the Board observes that this examination report 
reflects the letters "ASA" in the upper left hand corner of 
the chart.  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison for VA purposes, ASA standards 
noted in service medical records dated prior to November 1, 
1967 must be converted to ISO-ANSI standards.  Audiometric 
charts in records dated after November 1, 1967 are presumed 
to be in ISO-ANSI units unless otherwise specified.  If an 
audiometric chart dated after November 1, 1967 is documented 
as having been performed pursuant to ASA standards, it must 
also be converted to ISO-ANSI units for purposes of data 
comparison.  In this case, once the January 1970 audiogram 
was converted from ASA to ISO-ANSI standards by an 
audiologist (see February 2006 VA addendum report), the 
appellant's puretone decibel thresholds were reported as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
29
30
13.5
8.5
16

Comparison of the appellant's January 1968 and January 1970 
audiological results clearly indicates that at the time of 
testing in January 1970, the appellant's puretone thresholds 
were worse than when he entered service.  However, in 
December 1970, the appellant underwent his last service 
audiological examination in preparation for his separation 
from service.  This testing revealed that the appellant had 
normal auditory thresholds:







HERTZ



500
1000
2000
3000
4000
RIGHT
20 
10
5
N/A
5

Thus, a comparison of the December 1970 and January 1968 
audiological results indicates that the appellant's overall 
hearing was similar at the time the appellant entered service 
and the time he exited.  In addition, the Board observes that 
the appellant reported at the time of his separation from 
service that he did not experience either running ears or 
hearing loss at that time. See December 1970 report of 
medical history.  This evidence suggests to the Board that 
the appellant did not develop hearing loss as a result of 
noise exposure in service.  This conclusion is supported by 
the most persuasive and probative post-service medical 
evidence contained in the claims file, particularly several 
VA audiological examination reports.  

In this regard, the Board observes that the claims file 
contains an April 2003 audiogram, without interpretation, in 
support of the appellant's claim which shows that the 
appellant currently experiences hearing loss of both the left 
and right ears.  Attached to this audiogram is an April 2003 
letter from the appellant's private medical provider V.G., 
M.D., who appears to specialize in otolaryngology, head and 
neck surgery.  Apparently after reviewing this audiogram, Dr. 
G. opined that the appellant has bilateral hearing loss and 
tinnitus; and that it was at least as likely as not that part 
of the appellant's hearing loss and tinnitus were related to 
acoustic trauma that the appellant was exposed to while in 
service.  Dr. G. reported that sensorineural hearing loss is 
consistent with the type of acoustic trauma the appellant 
experienced in service; and that since the appellant reported 
that he did not have further noise trauma for years after 
service and yet his hearing loss had worsened, the appellant 
might suffer from a mix of noise trauma and degenerative 
components.  However, Dr. G. indicated that it would be 
helpful to see an audiogram from the last time the appellant 
was tested prior to the appellant's separation from service. 

After the appellant submitted Dr. G.'s letter in support of 
his claim, he was afforded a VA audiological examination in 
July 2003 during which he reported experiencing significant 
noise exposure in service.  After performing an audiological 
examination, obtaining a history from the appellant and 
reviewing the appellant's claims file, the examiner opined 
that it was less likely than not that the appellant's hearing 
loss and tinnitus were caused by excessive noise during his 
military service since the appellant's hearing was within 
normal limits when he separated from service.   

Subsequently, the appellant was seen by another audiologist 
in connection with a VA examination in May 2005, at which 
time the appellant's claims file was reviewed again.  After 
performing this review, the audiologist indicated that when 
the appellant entered service, he had decreased hearing in 
the low frequencies that still existed upon the appellant's 
separation from service.  She ultimately opined that the 
appellant's right ear hearing loss and bilateral tinnitus 
were less likely than not related to the appellant's 
symptomatology in service or his conceded military noise 
trauma.  After converting the appellant's January 1970 
audiological chart from ASA to ISO standards, the May 2005 
audiologist further opined in a February 2006 addendum 
opinion that there was no clinically significant decrease in 
the appellant's hearing thresholds upon his entrance and 
separation from service.  She reported that while the January 
1970 flight physical audiogram showed decreased thresholds in 
the low frequencies, these findings were not consistent with 
noise induced hearing loss and could be related to a 
temporary condition that resolved before separation from 
service.  In addition, she indicated that the appellant was 
not shown to have hearing loss as defined for VA purposes in 
either the right or left ears at separation from active duty 
and did not complain of tinnitus at separation or within a 
reasonable time period following such.  

The Board finds the July 2003, May 2005 and February 2006 VA 
examination reports to be more persuasive than the medical 
opinion provided by Dr. G.  The testing related to these 
reports was conducted by audiologists; and the opinions were 
formulated after a review of the appellant's claims file that 
included the appellant's service medical records.  In this 
regard, the Board observes that Dr. G.'s opinion appears to 
be based entirely upon a history supplied by the appellant, 
including reports from the appellant that he did not 
experience further exposure to noise subsequent to his 
separation from service, and without knowledge of the 
appellant's normal service entrance and separation 
audiological examinations. See May 2005 VA examination 
report; LeShore v. Brown, 8 Vet. App. 406 (1996) (The mere 
recitation of a veteran's self-reported lay history would not 
constitute competent medical evidence of diagnosis or 
causality).  

In weighing the evidence, the Board acknowledges the 
appellant's representative's argument that the February 2006 
addendum opinion is inadequate for rating purposes since the 
examiner presumed that the appellant's entrance and 
separation audiograms were recorded in ANSI/ISO standards. 
See August 2006 informal hearing presentation, pgs. 2-3.  
However, the Board finds that the February 2006 audiologist 
was correct in making this presumption since, as discussed 
above, ISO-ANSI standards have been used since November 1, 
1967 unless otherwise specified.  Since the appellant's 
entrance and separation examinations occurred in June 1968 
and December 1970, and there is no notation contained on or 
within either of these service records indicating that these 
examinations were performed using the ASA standard, it is to 
be presumed that the tests were conducted according to the 
standards set by the ISO-ANSI.  As such, the Board finds the 
February 2006 audiologist's opinion to be both valid and 
reliable; and therefore adequate upon which to base this 
decision. 

As such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim since the more 
persuasive and credible evidence of record, consisting of the 
appellant's service medical records and post-service VA 
examination reports, supports the finding that the 
appellant's right ear hearing loss is not causally or 
etiologically related to service.  In addition, since the 
first medical evidence of record documenting right ear 
hearing loss post-service is not dated until April 2003, over 
thirty years after the appellant separated from service, 
service connection on a presumptive basis for right ear 
hearing loss is not warranted in this case.  Therefore, 
service connection for right ear hearing loss must be denied.     



        

2.  Left ear hearing loss 

As set forth above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  

In this case, the Board finds that the presumption of 
soundness as to the appellant's left ear hearing does not 
attach in this case.  In support of this finding, the Board 
relies upon the appellant's service entrance examination 
which clearly documented that the appellant had a puretone 
decibel loss of 30 at the 500-Hertz range.  Specifically, the 
appellant's January 1968 pre-induction audiological 
examination reported the following puretone thresholds, in 
decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
15
15

A notation on the examination report indicates that the 
abnormal findings included hearing loss and references the 
right ear although it appears that the hearing loss was 
actually in reference to the left ear as an arrow was written 
in pointing to the 30 decibel loss at 500 Hertz in the left 
ear.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(noting that the threshold for normal hearing is from 0 to 20 
dB and higher threshold levels indicate some degree of 
hearing loss).  In addition, the appellant's entrance 
examination report indicates that he was assigned a number 
"2" under the "hearing and ears" section of his "PULHES" 
physical profile. See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); (Observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  This 
evidence clearly reflects that the appellant had at least 
some left ear hearing loss at the time he entered service.  
As such, he was not presumed sound.  Therefore, the question 
before the Board to decide is whether the appellant's 
preexisting left ear hearing loss worsened during service 
and, if so, whether the disorder increased in severity beyond 
the natural progression of such a disorder.

In this regard, the Board observes that the appellant appears 
to have experienced at least a temporary shift in his left 
ear hearing while in service.  His January 1970 service 
audiogram, reported in ASA standards, revealed an overall 
increase in left ear decibel loss once converted from ASA to 
ISO-ANSI standards by the February 2006 VA examiner.  
Specifically, the original January 1970 audiogram noted the 
following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
10
10

Upon conversion, the appellant was found to have auditory 
thresholds of: 




HERTZ



500
1000
2000
3000
4000
LEFT
34
30
38.5
18.5
16

Thus, a comparison of the appellant's January 1968 and 
January 1970 audiograms reveal decibel loss increases at all 
Hertz-levels.  However, as discussed above, the appellant 
subsequently underwent his service separation VA audiological 
examination in December 1970.  At that time, the appellant's 
puretone thresholds were reported as:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
N/A
5

This evidence indicates that at the time the appellant 
separated from service, he had normal hearing in his left 
ear.  It reflects that while the appellant experienced some 
incident affecting his left ear hearing in January 1970 (as 
reflected by the January 1970 flight physical audiogram), his 
increase in left hearing loss was temporary in nature since 
(1) the appellant had a normal audiogram at the time of his 
separation examination and (2) the appellant denied 
experiencing either hearing loss or running ears when he was 
discharged. See December 1970 report of medical history.  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

Further evidence against a finding of "a lasting worsening of 
the condition" consists of the May 2005 audiological report 
and February 2006 addendum, in which the VA audiologist 
opined that the appellant's left ear hearing loss did not 
worsen during military service.  The examiner specifically 
opined that there was no clinically significant decrease in 
the appellant's hearing thresholds upon his entrance and 
separation from service; and that while the January 1970 
flight physical audiogram showed decreased thresholds in the 
low frequencies, this finding was not consistent with noise 
induced hearing loss and could be related to a temporary 
condition that resolved before separation from service.  
Based upon this evidence, the Board finds that the 
appellant's left ear hearing loss did not permanently worsen 
in service.  As such, service connection based upon a theory 
of aggravation is not warranted.   
 
D.  Service connection for tinnitus

Lastly, the appellant contends that he is entitled to service 
connection for tinnitus as a result of his exposure to noise 
during service.  While the appellant has a current diagnosis 
of bilateral tinnitus, his service medical records do not 
reflect any complaints, treatment or diagnosis relating to 
this disorder.  In addition, the first post-service medical 
evidence referencing tinnitus contained in the claims file 
occurred in April 2003, over thirty years after the appellant 
separated from service. See April 2003 letter from Dr. G.  
Additional evidence against the appellant's claim consists of 
the July 2003, May 2005 and February 2006 VA opinions which 
indicate that it is less likely than not that the appellant's 
tinnitus is related to service since the appellant did not 
report having tinnitus while in service or within one year 
after leaving the service.  

Although the claims file contains the April 2003 letter from 
Dr. G. supporting the appellant's claim that his present 
tinnitus is at least partially related to service, the Board 
finds that the evidence is not as persuasive as the VA 
examinations of record, for the reasons discussed in Section 
C (1) of this opinion.  Therefore, the Board finds that a 
preponderance of the evidence is against service connection 
for tinnitus.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


